UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 3, 2011 SUN HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-12040 13-4230695 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA (Address of principal executive offices) (Zip Code) No Change (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02.Results of Operations and Financial Condition On May 3, 2011, Sun Healthcare Group, Inc. issued the press release furnished herewith as Exhibit 99.1 reporting the results of operations for the quarter ended March 31, 2011. Item 9.01.Financial Statements and Exhibits Press Release dated May 3, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUN HEALTHCARE GROUP, INC. /s/ Jeffrey M. Kreger Name:Jeffrey M. Kreger Title:Vice President and Corporate Controller Dated:May 3, 2011 3
